LA%H§QHARY

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACV]FIC REPORTER

NO. 2833l AND 289l9

‘~.."L' -…§ »l# §§ l 53 223

IN THE INTERMEDIATE COURT OF APPEALS

 

oF THE STATE oF HAWAI‘I

 

NO. 2833l

 

JAMES KOKUALANI, Plaintiff/Counterclaim va ga
Defendant-Appellee,
v.

THE WAY OF SALVATION CHURCH, Defendant/Counterclaimant-
Appellant, and RONALD Y. AMEMIYA, Additional Counterclaim
Defendant-Appellee and JOHN DOES 1-50; JANE DOES l~50; DOE

PARTNERSHIPS 1-50; DOE CORPORATIONS 1-50; DOE ENTITIES l-50;
~ and DOE GOVERNMENTAL UNITS 1-50, DefendantS

AND
NO. 289l9

JAMES KOKUALANI, Plaintiff/Counterclaim
Defendant-Appellee,
v.

THE WAY OF SALVATION CHURCH, Defendant/Counterclaimant-
Appellant, and RONALD Y. AMEMIYA, Additional Counterclaim
Defendant~Appellee and JOHN DOES 1-50; JANE DOES 1-50; DOE

PARTNERSHIPS 1-50; DOE CORPORATIONS 1-50; DOE ENTITIES 1-50;
and DOE GOVERNMENTAL UNITS 1-50, DefendantS

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CIVIL NO. 06-1-O642)

MEMORANDUM OPINION

(By: Nakamura, C.J., Fujise and Reifurth, JJ.)

In a notice of appeal (NOA) filed on December 22, 2006
in the Circuit Court of the First Circuit (circuit court),F
Defendant/Counterclaim Plaintiff/Appellant The Way of Salvation
Church (Church) purports to appeal from the circuit court's (l)
July 19, 2006 order granting partial summary judgment, in favor
of Plaintiff/Counterclaim Defendant/Appellee James Kokualani
(Kokualani) and against Church, on Kokualani's April l2, 2006

.complaint (July l9, 2006 SJ on the Complaint Order); (2)

November 22, 2006 order denying Church's motion for
reconsideration of the July l9, 2006 SJ on the Complaint Order
(November 22, 2006 Order Denying Reconsideration of SJ on the
Complaint); and (3) November 30, 2006 announced decision that it

l/ The Honorable Victoria §. Marks presided.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

was granting Kokualani's October 13, 2006 motion to enforce
compliance with the July l9, 2006 SJ on the Complaint Order, and
issuing a related HawaFi Rules of Civil Procedure (HRCP) Rule
54(b)-certified judgment under HRCP Rule 70. This appeal was
assigned appeal no. 2833l.

In a second NOA filed in the circuit court on
December 24, 2007, Church purports to appeal from the circuit
court's (l) February 7, 2007 order granting Kokualani's motion to
dismiss Church's October 23, 2006 counterclaim with prejudice,
or, in the alternative, for summary judgment (February 7, 2007
Dismiss/SJ on the Counterclaim Order); (2) October 5, 2007 order
granting Kokualani's second motion for HRCP Rule 54(b)
certification of the February 7, 2007 Dismiss/SJ on the
Counterclaim Order (October 5, 2007 Certification Order); (3)
October 5, 2007 HRCP Rule 54(b)-certified judgment in favor of
Kokualani and against Church regarding the February 7, 2007
Dismiss/SJ on the Counterclaim Order and the October 5, 2007
Certification Order 47 U.S. 201 (l848), which "allows an appellant
to immediately appeal a judgment for execution upon property,
even if all claims of the parties have not been finally
resolved[,]" Ciesla v. Reddish, 78 Hawafi l8, 20, 889 P.2d 702,
704 (l995), Church did not assert a timely appeal.

Church initially extended the time to file an NOA from
the July l9, 2006 SJ on the Complaint Order by timely filing its
August l, 2006 motion for reconsideration. Pursuant to Hawafi
Rules of Appellate Procedure (HRAP) Rule 4(a)(3),W however, this
motion was deemed denied on October 30, 2006. Although the
circuit court entered an order denying Church's motion for
reconsideration on November 22, 2006, that order was a nullity.
Church did not file the first NOA until December 22, 2006, which
is more than thirty days after October 30, 2006. Therefore,
Church's appeal was untimely as to the July l9, and November 22,
2006 orders.

The failure to file a timely NOA in a civil matter is a
jurisdictional defect that the parties cannot waive and the

appellate court cannot disregard. Bacon v. Karlin, 68 Haw. 648,

.650, 727 P.2d ll27, ll29 (l986); HaW. R. App. P. 26(b) (2000).

i/ After the hearing on Kokualani's October l3, 2006 Motion to
Enforce, Kokualani submitted a proposed order and judgment that included HRCP
Rule 54(b) certification. Church objected to including HRCP Rule 54(b)
certification in the order. In response, Kokualani submitted a revised order
excluding HRCP Rule 54(b) certification.

5/ HRAP Rule 4(a)(3) provides, in relevant part, that:
If any party files a timely motion . . . to reconsider,
alter or amend the judgment or order, . . . the time for filing

the notice of appeal is extended until 30 days after entry of an
order disposing of the motion; provided, that the failure to
dispose of any motion by order entered upon the record within 90
days after the date the motion was filed shall constitute a denial
of the motion,

The notice of appeal shall be deemed to appeal the
disposition of all post-judgment motions that are timely filed
after entry of the judgment or order.

Haw. R. App. P. (2006).

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

B. November 30, 2006 Announced Decisions Granting

Kokua1ani’s October l3, 2006 Motion To Enforce And To

Issue Rule 54(b)-Certified Judgment; December 26, 2006

Enforcement Order

Although the first NOA purports to appeal from the
circuit court's November 30, 2006 announced decisions to grant
Kokualani's October l3, 2006 Motion to Enforce and to award
Kokualani Rule 54(b)~certified judgment against Church, "[a]
judgment or order is entered when it is filed in the office of
the clerk of the court." Haw. R. App. P. 4(a)(5). Just as "a
minute order is not an appealable order", Abrams v. Cades,
Schutte, Fleming & Wright, 88 HawaiH.3l9, 321 n.3, 966 P.2d 63l,
633 n.3 (l998), neither do we have jurisdiction over the
November 30, 2006 announced decisions.

We do, however, have jurisdiction over the December 26,
2006 Enforcement Order granting the October l3, 2006 Motion to
Enforce, "If a notice of appeal is filed after announcement of a
decision but before entry of the judgment or order, such notice
shall be considered as filed immediately after the time the
judgment or order becomes final for the purpose of appeal." Haw.
R. App. P. 4(a)(2). Pursuant to Fbrgay, which allows the
immediate appeal of an order requiring the execution of a command
that real property be transferred, this court has jurisdiction

over an appeal from the December 26, 2006 Enforcement Order.

C. February 7, 2007 Dismiss/SJ on the Counterclaim Order;

October 5, 2007 Certification Order; and October 5,

2007 Certified Judgment

.The October 5, 2007 Certified Judgment does not resolve
all claims against all parties, but does resolve Church's
counterclaim against Kokualani, and contains the express findings
necessary for certification of the February 7, 2007 Dismiss/SJ on
the Counterclaim Order under HRCP Rule 54(b). Therefore, the
October 5, 2007 Certified Judgment, the February 7, 2007
Dismiss/SJ on the Counterclaim Order, the October 5, 2007
Certification Order, and the November 26, 2007 Reconsideration

Order are all reviewable in this appeal. See Ueoka v. Szymanski,

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS  PACIFIC REPORTER

107 HawaFi 386, 396, 114 P.3d 892, 902 (2005) (“An appeal from a
final judgment 'brings up for review all interlocutory orders not
appealable directly as of right which deal with issues in the
case.'" (quoting Pioneer Mill Co. v. Ward, 34 Haw. 686, 694
(1938)); Haw. R. App. P. 4(a)(3) ("The notice of appeal shall be
deemed to appeal the disposition of all post-judgment motions
that are timely filed after entry of the judgment or order.").

III. STANDARDS OF REVIEW
A. Summary Judgment

The appellate court reviews "the circuit court's grant
or denial of summary judgment de novo." Querubin v. Thronas, 107
HawaiT_48, 56, 109 P.3d 689, 697 (2005) (quoting Durette v.
AlOha PlaStiC ReCyCling, InC., 105 HawaFi 490, 50l, 100 P.3d 60,
71 (2004)).

The Hawai‘i Supreme Court has explained that the

standard for granting summary judgment is settled:

[S]ummary judgment is appropriate if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with
the affidavits, if any, show that there is no genuine issue as to
any material fact and that the moving party is entitled to
judgment as a matter of law. A fact is material if proof of that
fact would have the effect of establishing or refuting one of the
essential elements of a cause of action or defense asserted by the
parties, The evidence must be viewed in the light most favorable
to the non-moving party.

Querubin, 107 Hawai‘i at 56, 109 P.3d at 697 (quoting Durette,
105 Hawai‘i at 501, 100 P.3d at 71).
The Hawai‘i Rules of Civil Procedure require that:

When a motion for summary judgment is made . . . , an adverse
party may not rest upon the mere allegations or denials of the
adverse party's pleading, but the adverse party's response, by
affidavits or as otherwise provided in this rule, must set forth
specific facts showing that there is a genuine issue for trial.
If the adverse party does not so respond, summary judgment, if
appropriate, shall be entered against the adverse party.

Haw. R. Civ. P. 56(e) (2000). Thus, "[a] party opposing a motion
for summary judgment cannot discharge his or her burden by
alleging conclusions, 'nor is [the party] entitled to a trial on
the basis of a hope that [the party] can produce some evidence at
that time.'" Henderson v. Prof'l Coatings Corp., 72 Haw. 387,
401, 819 P.2d 84, 92 (1991) (quoting 10A Charles Alan Wright,

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Arthur R. Mi1ler & Mary Kay Kane, Federal Practice and Procedure
§ 2727 (2d ed. 1983)).

B. Dismissa1 of a Complaint/Counterclaim

The appellate court reviews a dismissal under HRCP Rule
12(b)(6)W de novo. Bacerra v. MacMillan, 111 Hawafi l17, 119,
138 P.3d 749, 751 (2006).

C. Questions of Law

Questions of law are reviewed upon appeal under the
right/wrong standard of review. Maile Sky Court Co., Ltd. v.
City & County of Honolulu, 85 Hawafi 36, 39, 936 P.2d 672, 675
(l997).

IV. DISCUSSION

A. The Circuit Court's Award Of Summary Judgment On The
Complaint Is Not Proper1y Before This Court
Church's first point of error contends that the circuit
court's award of summary judgment to Kokualani on the complaint
was improper in light of certain disputed issues of material
fact. As discussed, supra at 6-7, Church did not assert a timely
appeal from the Ju1y l9, 2006 SJ on the Complaint Order or the de
facto October 30, 2006 denial of Church's August 1, 2006 motion
for reconsideration. As such, we have no jurisdiction over any
order or judgment by which we might presently address Church's
first point of error.W Leslie v. Estate of Tavares, 109 HawaFi
8, 12-14, 122 P.3d 803, 807-09 (2005) (alleged points of error

for which the court lacks appellate jurisdiction will be

§/ "Every defense, in law or fact, to a claim for relief in any
pleading . . . may at the option of the pleader be made by motion: . .
(6) [for] failure to state a claim upon which relief can be granted[.]"

Haw. R. Civ. P. l2(b) (6) (2000).

l/ In addition, although raising the issue of disputed issues of
material fact as to the complaint as a point of error, Church did not address
the issue in its legal argument. As such, the point would in any event be
deemed waived. "Points not argued may be deemed waived." Haw. R. App. P.
28(b)(7) (2006); Citicorp Mortgage, Inc. v. Bartolome, 94 HawaiH_422, 433, 16
P.3d 827, 838 (App. 2000) ("An appellate court does not have to address
matters for which the appellant has failed to present a discernible
argument.").

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

dismissed).

Although we retain jurisdiction over the circuit
court's December 26, 2006 Enforcement Order, that order does not
provide us with the ability to address any of the issues raised
by Church with specific regard to the merits of the circuit
court's grant of summary judgment on the complaint. "A'
proceeding to enforce a judgment is collateral to the judgment,
and therefore no inquiry into its regularity or validity can be
permitted in such a proceeding." Kim v; Reilly, 105 HawaiH.93,
97, 94 P.3d 648, 652 (2004) (quoting Royal Int'l Qptical Co. v.
Tex. State Qptical Co., 586 P.2d 318, 322 (N.M. Ct. App. 1978)).
"[A] party may defend against the execution, but not by attacking
the judgment[.]" Id. (original brackets omitted) (quoting
Gabbert v. Bd; of Review for Okla. Emp't Sec. Comm'n, 943 P.2d
158, 160 (Okla. Civ. App. 1997)).

B. The Circuit Court Did Not Err In Granting Summary

Judgment On Church's Counterclaim

Church's second point of error contends that it was
erroneous for the circuit court to grant summary judgment in
favor of Kokualani on the counterclaim because of certain
disputed issues of material fact. As a threshold matter, we
observe that, although the circuit court purported to grant
Kokualani's motion to dismiss, the order itself stated that the
court, in issuing its ruling, considered the motion and
supporting documents, Church's opposition, the oral argument of
counsel and the files and records of the case. As such, it is
appropriate on appeal to consider the order as having granted
summary judgment. See Richards v. Midkiff, 48 Haw. 32, 38, 396
P.2d 49, 54 (1964).

In Gonzalves v. First Ins. Co. of Hawaii, 55 Haw. 155,
516 P.2d 720 (1973), the Hawafi Supreme Court held that where a
trial court considered a memorandum of law and a supporting
affidavit in determining the merits of the motion, the order
granting the motion was one for summary judgment and not a motion
to dismiss. Id. at 159-60, 516 P.2d at 723. "This court is not

foreclosed from recognizing the true nature of an order by the

10

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

label put upon it by the circuit court." Id. at l60, 516 P.2d at
723.

ln its argument, Church refers to "the existence of

snumerous incriminating circumstantial facts, as detailed above,

especially those arising from Mr. Kokualani's sworn deposition
testimony," as evidence of error. Church makes no attempt in its
argument, however, to identify the specific factual issues,
describe how they are disputed, or explain how they are material
to resolution of the counterclaim,

The counterclaim addresses two counts against
Kokualani: rescission and fraud. Rescission is not a cause of
action, but a remedy, which Church contends is warranted in light
of the alleged fraud by Kokualani "attempting to steal [Church's]
Wahiawa property for less than fair market value[.]" Church
makes only three allegations of fact in the counterclaim that

appear directed against Kokualani:

(l) After Caneso signed the DROA,iAmemiya continued to
write to Caneso, on behalf of Kokualani, and Caneso's
wife, pushing for the concluding of the sale;

(2) Church was concerned that Amemiya was acting in concert
with Kokualani, and Church therefore sought a second
opinion from other attorneys;

(3) Amemiya, on behalf of Kokualani, sent Caneso formal
papers to open escrow on the Property.

In its motion to dismiss the counterclaim or, in the
alternative, for summary judgment, Kokualani contended that
judgment was warranted because the counterclaim was untimely
filed, that the July 19, 2006 SJ on the Complaint Order is "the
law of the case" and should bar Church from re-litigating
Church's fraud claim, and Church's claim of fraud is barred by
judicial estoppel. Church's opposition to the motion focused, as
it does now on appeal, on information developed during
Kokualani's deposition, which, Church contends, "revealed
numerous inconsistencies and false statements made by
[Kokualani.]" Church refers to four examples of these
inconsistencies, specifically addressing whether Kokualani saw

the Property before or after he signed the DROA, who told him'

11

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

about the Property, his source of payment, and whether he typed
up the DRQA himself. `

The circuit court was unpersuaded, stating that:

[M]y inclination is to grant [Kokualani's] motion to dismiss the
counterclaim. In addition to the procedural problems that are in
place, there's really no genuine question of material fact that's
been raised.

. You haven't given me any facts that would create a
material question of fact to show that Mr. Kokualani engaged in
fraud. You‘ve given me lots of arguments, but no facts.

[T]he point here is that there's a motion for summary
judgment brought by Mr. Kokualani on your counterclaim, and you
needed to respond with facts demonstrating the fraud. And in the
Court's view, you have failed to raise sufficient facts
demonstrating the fraud as alleged in the two counts of the
counterclaim.

. So for the reasons I've just stated, the motion is
granted.

We agree that Church presented facts (in addition to
argument and conclusions) and, in many instances, those facts
were disputed. We agree, also, however, that none of those facts
have the effect of establishing or refuting any of the essential
elements of a cause of action or defense asserted by the parties.
In other words, they are not material. "[T]he existence of
disputed factual issues in the record itself is not dispositive
of a pending motion for summary judgment." Wilder v. Tanouye, 7
HaW. App. 247, 254, 753 P.2d 8l6, 821 (1988). "[A] factual issue
that is not necessary to the decision is not material . . . and a
motion for summary judgment may be granted without regard to
whether it is in dispute." 10A Charles Alan Wright, et al.,
supra § 2725 at 95.

Church argues on appeal that the "numerous material
facts in genuine dispute" as described in its opening brief and,
in particular, as disclosed in Kokualani's deposition, preclude
summary judgment. Because we agree that Church failed to

establish genuine issues of disputed material fact as to its

12

c

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

claim of fraud in the counterclaim,W and that those facts that
were adduced were not material to Church's decision to enter into
the DROA, we conclude that the circuit court correctly granted

Kokualani's motion for summary judgment on Church's counterclaim.

C. The Circuit Court Did Not Err In Granting Kokualani's
October l3, 2006 Motion To Enforce
Church's third point of error contends that the circuit
court erred by ordering mandatory injunctive enforcement of the
July 19, 2006 SJ on the Complaint 0rder without: (a) a separate
HRCP Rule 58 judgment;W (b) any attempt at certification under
HRCP Rule 54(b); and (c) issuing findings of fact as required
under HRCP Rule 65(d).lW Church's legal argument on these issues
consists of three paragraphs in its opening brief, two of which
appear not to touch upon the error described in its point of

error¢¥/

§/ Church did not adduce facts that, even if true, would support a
claim of fraudulent inducement, sufficient to invalidate the terms of a
contract. Specifically, Church's alleged facts did not bear upon whether
Kokualani: (l) made a misrepresentation of a material fact; (2) for the
purpose of inducing Church to act; (3) that was known to be false by
Kokualani, but reasonably believed to be true by Church; and (4) upon which
Church relied and acted to its detriment. See Laeroc Waikiki Parkside v.
K.S.K. (Oahu), 115 HaWaFi 20l, 216, 166 P.3d 961, 976 (2007); TSA Int'l. Ltd.
v. ShimiZu COrp., 92 HaWaFi 243, 255, 990 P.2d 7l3, 725 (l999).

3/ HRCP Rule 58 provides that: "Unless the court otherwise directs
and subject to the provisions of Rule 54(b), judgment upon the verdict of a
jury shall be entered forthwith by the c1erk[.] . . . Every judgment shall be

set forth on a separate document." Haw. R. Civ. P. (1990).

ly HRCP Rule 65(d) provides, in part:

Every order granting an injunction and every restraining
order shall set forth the reasons for its issuance; shall be
specific in terms; shall describe in reasonable detail, and not by
reference to the complaint or other document, the act or acts
sought to be restrained[ ]

HaW. R. Civ. P. (2000).

ly Paragraph 42 of the Opening Brief expands upon the issue addressed

in the point of error (that the enforcement was issued without an HRCP Rule
54(b) certification or HRCP Rule 65(d) findings of fact), but makes no
reference to the HRCP Rule 58 judgment issue. Paragraph 43 offers three case
citations, introduced by the signal “See, [sic] e.g.,“ which suggests that
Church intends these three cases to support the proposition(s) advanced in
paragraph 42. They do not appear to support those propositions, however,
focusing on whether the underlying summary judgment was warranted in light of
alleged issues of disputed material fact, and whether summary judgment on the
complaint was premature until the counterclaim was resolved. Paragraph 44

13

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

The circuit court's order was properly issued under
HRCP Rule 70. For the circuit court to order execution of a
conveyance of land under HRCP Rule 70, it is necessary that there
was a judgment ordering a party to the action to convey land.

The July 19, 2006 SJ on the Complaint Order was such an order.

Church's first contention that enforcement requires a
separate HRCP Rule 58 judgment, though stated as a point of
error, is not argued or explained in the legal argument section
of the opening brief, "Points not argued may be deemed waived."
Haw. R. App. P. 28(b)(7). Therefore, we deem the argument to
have been waived. See Aames Funding Corp. v. Mbres, 107 Hawafi
95, 104, 110 P.3d 1042, 1051 (2005) (points for which no factual
or legal argument is offered will be deemed waived).

Church's second contention, that enforcement should be
denied since the underlying order was not certified under HRCP
Rule 54(b), is unpersuasive. On its face, HRCP Rule 70 requires
only that the court had previously entered a "judgment
direct[ing] a party to execute a conveyance of land or to deliver
deeds[.]" Haw. R. Civ. P. 70; see Matter of Lease Cancellation
Of Smith, 68 Haw. 466, 470-7l, 719 P.2d 397, 401 (l986) ("[HRCP
Rule 70] writs issue when the party seeking relief alleges
noncompliance with an order of the court."); Gamino v. Greenwell,
2 Haw. App. 59, 60, 625 P.2d 1055, 1057 (1981) (because court had
entered order for sale of real property, court had authority to
effectuate sale under analogous Hawafi Family Court Rules, Rule
70). HRCP Rule 54(a) defines a "judgment" as "a decree and any
order from which an appeal lies.F As explained above, the
July l9, 2006 SJ on the Complaint Order was immediately
appealable under the Forgay doctrine. Thus, it was a judgment
under HRCP Rule 54(a) and the court had the authority to enforce
it under HRCP Rule 70.B/

motion to enforce does not request or involve an HRCP Rule 54(b)
certification.

-13/ Church's argument is ironic since Kokualani submitted a proposed
form of order granting the October l3, 2006 Motion to Enforce that included an
HRCP Rule 54 (b) certification, but Church filed a notice of opposition, objecting
to the certification. See supra at 6, n. 4.

14

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Church's third contention, that enforcement was
inappropriate because the December 26, 2006 Enforcement Order was
not supported by findings of fact under Rule 65(d), is equally
unpersuasive. HRCP Rule 65(d) merely requires that an injunctive
order specifically set forth the reasons for its issuance and
describe in detail, without reference to the complaint, the acts

mandated by the order. Church has not explained how the

'December 26, 2006 Enforcement Order fails to satisfy these

requirements. On its face, the December 26, 2006 Enforcement
Order includes all necessary information. See Moffat v._$peidel,
2 Haw. App. 334, 335-37, 631 P.2d 1205, 1206-08 (198l); COmbS V.
Ryan's Coal Co., 785 F.2d 970, 978-79 (11th Cir. 1986) (an order
satisfies requirements of Federal Rules of Civil Procedure (FRCP)
Rule 65(d) when language is specific enough to provide notice of
obligations and allow appellate review); Wahba, LLC v. USRP
(DOn), LLC, 106 HaWaiH_466, 475-76, 106 P.3d l109, 1118-19
(2005) (federal court interpretations of FRCP Rule 65(d) are
highly persuasive). As such, Church's HRCP Rule 65(d) argument

is without merit.

V . CONCLUS I ON

For the aforementioned reasons, we affirm (l) the
December 26, 2006 Enforcement Order that granted Kokualani's
October 13, 2006 Motion to Enforce and (2) the October 5, 2007
Certified Judgment, entered in the Circuit Court of the First
Circuit.

DATED: Honolu1u, Hawafi, September 23, 2010.

On the briefs:

Gary victor Dubin @   

for Defendant/Counterclaimant- Chief Judge
Appellant.

\0-
Jeffrey Daniel Lau and 
Kurt K. Leong Associate Ju e

(Oliver, Lau, Lawhn, Ogawa &

Nakamura) f m `
for Plaintiff/Counterclaim   "*

Defendant-Appellee Associate Judge

15